Exhibit 10.1

INDEPENDENT DIRECTOR COMPENSATION POLICY

(Approved July 27, 2020)

Non-employee members of the board of directors (the “Board”) of SiTime
Corporation (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Independent Director Compensation Policy. The
cash compensation and equity grants described in this Independent Director
Compensation Policy shall be paid or be made, as applicable, automatically and
without further action of the Board, to each member of the Board who is not an
employee of the Company or any parent or subsidiary of the Company (each, an
“Independent Director”) who may be eligible to receive such cash compensation or
equity grants, unless such Independent Director declines the receipt of such
cash compensation or equity grants by written notice to the Company. This
Independent Director Compensation Policy shall remain in effect until it is
revised or rescinded by further action of the Board. The terms and conditions of
this Independent Director Compensation Policy shall supersede any prior cash or
equity compensation arrangements between the Company and its directors.

Cash Compensation

Annual Cash Retainer for Board Service.  Each Independent Director shall be
eligible to receive an annual retainer of $40,000 for service on the Board.

Annual Cash Retainer for Committee Service.  In addition, an Independent
Director shall be eligible to receive the following additional annual cash
retainers for service in the following roles:

Committee Chair:

 

•

Audit: $20,000

 

•

Compensation: $10,000

 

•

Nominating/Governance: $10,000

Committee Member:

 

•

Audit: $8,000

 

•

Compensation: $5,000

 

•

Nominating/Governance: $5,000

Lead Independent Director: $20,000

The annual retainers shall be paid by the Company in quarterly installments or
more frequently as deemed advisable by the officers of the Company for
administrative or other reasons.

 



--------------------------------------------------------------------------------

 

Equity Compensation

The Independent Directors shall be granted the following restricted stock unit
(“RSU”) awards. The RSUs shall be granted under and shall be subject to the
terms and conditions of the Company’s 2019 Stock Incentive Plan or its successor
(the “Plan”) and an RSU agreement, including attached exhibits, in substantially
the same form approved by the Board for employee grants subject to the terms
specified below.

Annual Awards:  On the first business day following the conclusion of each
regular annual meeting of the Company’s stockholders, commencing with the 2021
annual meeting, each Independent Director who has served on the Board for at
least six months and will continue serving as a member of the Board thereafter,
shall receive a grant of RSUs (“Annual RSU Award”) under the Plan with respect
to a number of shares of common stock equal to $175,000 divided by the average
closing price of the Company’s common stock on The Nasdaq Global Market for the
period of twenty (20) trading days ending on the day prior to the date of grant.
Each Annual RSU Award shall become fully vested on the February 20, May 20,
August 20, or November 20 falling in the one-year anniversary quarter of the
annual meeting, provided that (i) if the next years’ annual meeting date occurs
prior to such vesting date and (ii) such Independent Director’s service will not
continue following the annual meeting, then the Annual RSU Award for such
Independent Director will vest on the day prior to the date of the annual
meeting. Notwithstanding the foregoing, each Annual RSU Award shall become 100%
vested if a Change in Control as defined in the Plan occurs during such
Independent Director’s service.

Initial Awards:  Each Independent Director who first joins the Board after the
date hereof and who was not previously an employee of the Company or a parent or
subsidiary thereof shall receive a grant of RSUs (“Initial RSU Award”) under the
Plan on the date of his or her election to the Board with respect to a number of
shares of common stock equal to $250,000 divided by the average closing price of
the Company’s common stock on The Nasdaq Global Market for the period of twenty
(20) trading days ending on the day prior to the date of grant. The Initial RSU
Award shall vest annually over a 3-year period on the February 20, May 20,
August 20, or November 20 falling in the anniversary quarter of the date of
grant at an annual rate of 1/3 of the total number of RSUs subject to such
award. Notwithstanding the foregoing, each Initial RSU Award shall become 100%
vested if a Change in Control as defined in the Plan occurs during such
Independent Director’s service.

Annual Limitations

The grant date fair value of all equity awards (as determined in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto) granted under the Plan, plus the amount of cash
compensation paid, to any Independent Director as compensation for services as
an Independent Director during any twelve (12)-month period may not exceed
$500,000 (provided that such limit shall be increased to $750,000 for the first
twelve (12)-month period that the Independent Director serves on the Board).

2